DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al (6,518,083) (herein “Sato”).	In regards to claim 1, Sato teaches a detection device, comprising: at least one first electrode disposed in a detection part (See; Fig. 1G, for lower electrode 104a in a detection part); a second electrode disposed outside the detection part and surrounding the detection part (See; Fig. 1G for support electrode 106a surrounding the detection part), a third electrode overlapped with the detection part (See; Fig. 2D for a deformable electrode (upper electrode) 111 overlapping the lower electrode 104a); a first insulating layer between the at least one first electrode and the third electrode (See; Fig. 8A for electrode dielectric film 501a); and a second insulating layer covering the third electrode (See; Fig. 8A for protective film 412a).	In regards to claim 2, Sato teaches wherein a thickness of the first insulating layer is thinner than a thickness of the second insulating layer (See; Column 8, lines 28-47 where the electrode dielectric film 501a is made from a .1 um thick dielectric film 501 and see Column 7, line 49-63 where the protective film 412a is etched back to be 1um thick. Thus the dielectric film 501a is thinker than the protective film 512a).	In regards to claim 3, Sato teaches wherein the at least one first electrode comprises a plurality of first electrodes, the plurality of first electrodes is arranged in a matrix in a first direction and a second direction intersecting the first direction, and are spaced from each other (See; Fig. 1G for a plurality of lower electrodes 104a arranged in a matrix and spaced from each other), and the third electrode is disposed to overlap a portion where the plurality of first electrodes are separated (See; Fig. 8A where the upper electrode 111 above the lower electrode 104a overlaps / extend over a portion where the lower electrodes are separated). 	In regards to claim 4, Sato teaches wherein the third electrode is disposed parallel to the first direction or the second direction (See; Fig. 8A where the upper electrode is parallel to the first and/or second direction). 

	In regards to claim 5, Sato teaches wherein the third electrode has a grid pattern (See; Fig. 1G and 8A where the upper electrode corresponds with the lower electrode 104a which is shown in a grid pattern).

	In regards to claim 6, Sato teaches wherein the third electrode has an intersecting portion, and the intersecting portion has a round shape (See; Fig. 8b where when a projection 113 presses downward on the upper electrode 111, the electrode is made into a rounded shape. Since an “intersecting portion” is not defined in the claim, any portion of the upper electrode that is rounded at any point in time would read on this broad language).  	In regards to claim 7, Sato teaches further comprising a first wiring connected to the third electrode that is provided outside the detection part (See; Column 5, lines 2-14 where an interconnection structure connects the electrodes to a detection circuit).	In regards to claim 10, Sato teaches wherein an end of the second electrode overlaps with the first wiring (See; Column 5, lines 2-14 where an interconnection structure connects the electrodes to a detection circuit and runs under the interlevel dielectric 101a which runs below the electrodes 106a).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 9 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al (6,518,083) (herein “Sato”) in view of NOGUCHI et al  (2018/0307367) (herein “Noguchi”).
	In regards to claim 8, Sato teaches wherein the detection part has a rectangular-shaped region (See; Fig. 1G). However Sato fails to explicitly teach the first wiring is disposed along three sides of the rectangular-shaped region. 	However Noguchi teaches a wiring disposed along three sides of the rectangular-shaped region (See; FIG. 15 and p[0122] for a guard ring 38 surrounding three sides of each of the sensing electrode regions 12). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Sato to have a guard ring so as to reduce stray capacitance in the electrodes, thereby increasing detection accuracy (See; p[0122]). 

	In regard to claim 9 , Noguchi teaches further comprising a second wiring connecting the first wiring and the third electrode, wherein the first wiring is arranged apart from the detection part (See; Fig. 15 where there is no distinction between a first and second wiring since they are connected together in series and therefore could reasonably be construed as being the same wiring. Further the electrodes would be connected to ground or the common voltage via a wire to the guard ring).

	In regards to claim 11, Noguchi teaches further comprising a terminal part including a plurality of first terminals electrically connected to the detection part and at least one second terminal electrically connected to the first wiring, wherein the at least one second terminal is arranged on both sides of the terminal part (See; Fig. 15 for a plurality of terminal connecting to flexible substrate 72, including a plurality of connections to the detection part and the connection to the guard ring are arranged on both sides of the terminal part). 	In regards to claim 12, Noguchi teaches wherein each the plurality of first terminals is disposed at a first pitch, and  the at least one second terminal is spaced apart from the outermost first terminal of the plurality of first terminals by a length equal to or longer than the first pitch (See; Fig. 15 where the second terminals are space apart by at least the pitch between the coupling wires 37).

	In regards to claim 13, Noguchi teaches further comprising a dummy terminal disposed between the outermost first terminal and the at least one second terminal (See; p[0115] for dummy electrodes which would be connected to dummy terminals). Noguchi fails to explicitly teach the dummy terminal disposed between the outermost first terminal and the at least one second terminal. However since the disclosure offers no criticality and no unexpected results from this placement since there is already an opening in this area as shown by Noguchi then it is deemed a design choice. Therefore it would have obvious to one of ordinary skill in the art at the time of the invention to place dummy terminals for the dummy electrodes between the guard ring terminal and the coupling wire terminals as a mere design choice based on the specific device that it will be used for.

	In regards to claim 14,  Noguchi fails to explicitly teach wherein another second terminal is arranged adjacent to the second terminal, and both of the second terminals are connected to the first wiring. However, this is a mere duplication parts, connecting to two adjacent terminals together to the same guard ring so as to make sure stray capacitances are discharged by having redundant connections (See; MPEP 2144.04 VI. B. -  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BOYD whose telephone number is (571)270-7503. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN A BOYD/Primary Examiner, Art Unit 2627